DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/31/2021 have been fully considered but they are not persuasive in view of the new grounds of rejection below.
With respect to Melliar-Smith, Applicant argues that Melliar-Smith reconstructs and inserts a data packet in a missing row and column location of the array as discussed in paragraph 97, and is not concerned with recovery of a unit of one whole column as claimed.
The Examiner asserts that paragraph 97 referred to by Applicant teaches recovery of a single data unit in the array, but that is not the entire recovery operation of Melliar-Smith.  In Fig. 5 and paragraph 97, Melliar-Smith explains that recovery is performed packet by packet.  For example, after one packet in the array is recovered, the number of missing data packets is then updated by subtracting one (Fig. 5C).  This is performed until only one data packet remains in a column or row (Fig. 5D), after which Melliar-Smith teaches a different recovery operation for a single missing packet (Fig. 18).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites, “setting a quantity of bits of ring shift left for each row of data in the transverse exclusive OR encoding matrix M1; wherein the a quantity of bits of ring shift left of the xth row is (x -1) * z and z is bit width of single data”.  It is unclear what is meant by “setting a quantity of bits of ring shift left for each row” because the recitation is grammatically incomprehensible.  Does each row have a quantity bits which are considered “ring shift left” that must be set?  Or alternatively, does each row have bits of “ring shift” which are set in a leftward direction?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thesling, III (US Pat. Pub. 2002/0162072; hereinafter referred to as Thesling) in view of Edirisooriya (US Pat. 7,467,281) in view of Melliar-Smith et al (US Pat. Pub. 2009/0193314; hereinafter referred to as Melliar-Smith).
As per claim 1:	Thesling teaches an erasure code calculation method, the method comprising the following steps: 
S1) acquiring original data to be stored (Fig. 3, 302); splitting the original data (Fig. 3, 304 X bit blocks); and building an original encoding matrix M (Fig. 3, 304); 
S2) executing a transverse operation on the original encoding matrix M to acquire a transverse encoding matrix M1 (Fig. 3, 306); 
S3) executing a longitudinal operation on the original encoding matrix M to acquire a longitudinal encoding matrix M2 (Fig. 3, 308); 
S4) acquiring an encoding matrix M3 according to the transverse encoding matrix M1 and the longitudinal encoding matrix M2 (Fig. 3, 310); 
S5) transforming a data position of the transverse encoding matrix M1 to acquire a storage matrix M4 (Fig. 3, 312; paragraph 45).
Not explicitly disclosed is:
applying the method in a distributed storage network comprising a plurality of storage devices; numbering the storage devices with the data stored; and determining that at least one of the storage devices with the data stored is damaged. 
However, Edirisooriya in an analogous art teaches applying the method in a distributed storage network comprising a plurality of storage devices (Fig. 3, 390); numbering the storage devices with the data stored (Fig. 5); determining that at least one of the storage devices with the data stored is damaged (col. 5, lines 21-26).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to apply the teachings of Thesling to a plurality of storage devices.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have allowed reconstruction of data on failed disks (col. 1, lines 39-53).
Also not explicitly disclosed is executing an exclusive OR operation on the matrices to obtain exclusive OR encoding matrices; storing each column of data in the storage matrix M4 into storage nodes; and
S6) determining whether the damaged storage device is stored with the last column of data of the storage matrix M4; if so, entering a step S7); otherwise, entering a step S8); 
S7) restoring data for the damaged storage device with the data stored in remaining storage devices of the distributed storage network via a first scheme; and 
S8) restoring data for the damaged storage device with the data stored in remaining storage devices of the distributed storage network via a second scheme different from the first scheme.
However, Melliar-Smith in an analogous art teaches executing an exclusive OR operation on the matrices to obtain exclusive OR encoding matrices (paragraph 92); storing each column of data in the storage matrix M4 into storage nodes (paragraph 92).  Melliar-Smith further teaches judging whether storage nodes at which the last column of data of the storage matrix is stored are damaged (Fig. 5A, X’s in column C10); if so, entering a step S7) comprising restoring data for the damaged storage device (Fig. 5A, X’s) with the data stored in remaining storage devices of the distributed storage network (paragraph 94) via a first scheme (paragraphs 57 and 97 or alternatively Fig. 18, 444); otherwise, entering a step S8) comprising restoring data for the damaged storage device (Fig. 5A, X’s) with the data stored in remaining storage devices of the distributed storage network (paragraph 94) via a second scheme different from the first scheme (Fig. 18, 436 and Fig. 19A).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the XOR encoding of Melliar-Smith for calculating the parity bits of Thesling.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because Melliar-Smith teaches a known method of calculating 
As per claim 2:	Thesling further teaches the erasure code calculation method according to claim 1, wherein the step S1) of splitting the original data and building the original encoding matrix M comprises steps: 
S11) splitting the original data into n data blocks, wherein each data block comprises k2 data (Thesling teaches a block of n input data in Fig. 3, 302, wherein the block comprises k2 data as shown by X at 304); 
S12) setting splitting periods; and splitting the k2 data in each data block according to the splitting period, wherein each splitting period comprises k data (the example of Thesling in Fig. 3 uses a splitting period of X, and each row of matrix 304 comprises k=X data); and
S13) sequentially arranging the data in each splitting period in rows (Fig. 3, rows of 304); and forming an original encoding matrix M of k rows and k columns (Fig. 3, matrix 304 having k=x rows and columns), wherein Dxk-1 represents the (k-1)th data of the xth splitting period (this property necessarily follows from the fact that there are X splitting periods).
Not explicitly disclosed is splitting the original data into n data blocks.  Thesling teaches a single data block of n data in Fig. 3, 302.  However, a person of ordinary skill in the art before the effective filing date would have clearly recognized that the teachings of Thesling in Fig. 3 was merely an example shown to facilitate understanding 
As per claim 3:	Thesling further teaches the erasure code calculation method according to claim 2, wherein the step S2) of executing the transverse exclusive OR operation on the original encoding matrix M to acquire the transverse exclusive OR encoding matrix M1 comprises steps: 
S21) executing the exclusive OR operation on each row of data in the original encoding matrix M to acquire a transverse verification value set Cr (Fig. 3, 306);
S22) adding each transverse verification value in the transverse verification value set Cr into columns of the original encoding matrix M to acquire a transverse exclusive OR matrix M1 of k+1 rows and k columns.
Not explicitly disclosed is adding each transverse verification value in the transverse verification value set Cr into columns of the original encoding matrix M to acquire a transverse exclusive OR matrix M1 of k rows and k+1 columns.  However, Thesling teaches the matrix having k+1 rows and k columns.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to rotate the matrix 304 90 degrees.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because doing so would only have been a matter of notation and would not have changed the principle of operation.
As per claim 4:	Thesling further teaches the erasure code calculation method according to claim 3, wherein the step S3) of executing the longitudinal exclusive OR operation on the 
S31) executing exclusive OR operations on each column of data in the original encoding matrix M to acquire a longitudinal verification value set Cc (Fig. 3, 308); 
S32) adding each longitudinal verification value in the longitudinal verification value set Cc into columns of the original encoding matrix M to acquire a longitudinal exclusive OR encoding matrix M2 of k rows and k+1 columns (Fig. 3, matrix defined by 304 and 308).
Not explicitly disclosed is adding each longitudinal verification value in the longitudinal verification value set Cc into rows of the original encoding matrix M to acquire a longitudinal exclusive OR encoding matrix M2 of k+1 rows and k columns.  However, Thesling teaches the matrix having k rows and k+1 columns (Fig. 3, matrix defined by 304 and 308).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to rotate the matrix 304 and 308 by 90 degrees.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because doing so would only have been a matter of notation and would not have changed the principle of operation.
As per claim 5:	Thesling further teaches the erasure code calculation method according to claim 4, wherein the step S4) of acquiring the exclusive OR encoding matrix M3 according to the transverse exclusive OR encoding matrix M1 and the longitudinal exclusive OR encoding matrix M2 comprises steps: 

S42) acquiring an exclusive OR encoding matrix M3 of k+1 rows and k+1 columns (Fig. 3, matrix defined by 304, 306, 308, 310).

Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 101 and 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record fail to teach or suggest: adding each element in the longitudinal verification value set Cc into columns of the dislocation arrangement matrix M5 to acquire a storage matrix M4 of k rows and k+2 columns; in addition to the remaining limitations of claim 6 in combination with each and every limitation of the intervening claims.  Thesling teaches adding each element in the longitudinal verification value set Cc shown in Fig. 3, 308-310, but maintains a k x k matrix.  Thesling does not teach adding the set into columns of M5 to acquire a storage matrix M4 of k rows and k+2 columns.  Claims 7-9 inherit the limitations of claim 6 and are allowable for at least these reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE N NGUYEN whose telephone number is (571)272-7214.  The examiner can normally be reached on M-F 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEVE N NGUYEN/           Primary Examiner, Art Unit 2111